Citation Nr: 0404750	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility to Department of Veterans 
Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that new and material evidence had not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA benefits.

The appellant testified, with the assistance of his wife and 
an RO interpreter, before the undersigned Veterans Law Judge 
in September 2003.  A transcript of the appellant's hearing 
has been associated with the claims folder.


FINDINGS OF FACT

In an unappealed decision of August 1992, the RO determined 
that the veteran did not have the requisite service to 
establish legal entitlement to VA benefits; the subsequently 
received evidence is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim of basic eligibility for VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that the appellant contacted the 
RO in June 1988 to inquire about a claim of entitlement to 
service connection.  The RO responded in June 1988 that the 
appellant did not have the requisite service to qualify for 
such benefits, and noted that certification of service is a 
prerogative of the Department of the Army and that VA had no 
authority to amend or change the Army's decision pertaining 
to such certification.

In November 1989 the appellant submitted a June 1954 document 
from General Headquarters, Armed Forces of the Philippines, 
Reserve Affairs Division.  It certified that the appellant 
appeared in the revised roster of the Hunters ROTC 
Guerrillas.  It noted that the appellant joined in January 
1944 and was promoted in June and October 1944.  The 
appellant also submitted an affidavit for Philippine Army 
Personnel, reflecting that the appellant had served as a 
civilian guerrilla.

In January 1992 the appellant again contacted the RO 
concerning a claim of entitlement to service connection.  He 
argued that his guerrilla unit was recognized by the United 
States government as a legitimate military component of the 
United States military forces.  He indicated that in 1945 he 
served with the 49th Regiment in support of the 11th U.S. 
Airborne, at which time he was injured by Japanese fire.  The 
appellant also submitted a copy of a list of patients at the 
V. Luna General Hospital which indicated that the appellant 
had been treated there.

In February 1992 the RO requested that the U.S. Army Reserve 
Personnel Center (ARPERCEN) verify the appellant's service 
and furnished ARPERCEN with his full name, date of birth, 
place of birth, claimed service number, and claimed dates of 
service.  In July 1992, ARPERCEN reported that the evidence 
submitted was insufficient to warrant a change in negative 
prior certifications dated in January and June 1949.  The RO 
informed the appellant of the negative response in August 
1992.

The appellant testified before the RO hearing officer in 
October 1992.  He indicated that he had submitted the 
available evidence, and that some of his military records had 
been destroyed.  The hearing officer explained that the 
Department of the Army had not been able to certify the 
appellant's service as valid for VA purposes.

In January 1993 the RO hearing officer determined that the 
appellant did not have recognized military service to 
establish eligibility for VA benefits.  It was noted that 
documentary evidence submitted by the appellant was provided 
to the Department of the Army and that the Army had confirmed 
previous certifications that the appellant had no recognized 
guerrilla service.  The appellant submitted a notice of 
disagreement in April 1993 but did not perfect his appeal.

In an August 2000 letter the appellant argued that he had 
served as a guerrilla.

The RO responded in September 2000 that the benefits 
administered by VA were based on active military service in 
the Armed Forces of the United States, and that the 
Department of the Army had advised that the appellant had not 
rendered valid service.  The RO advised the appellant to seek 
assistance from the Philippine Veterans Affairs Office.

The appellant again asserted entitlement to service 
connection in January 2001.  At that time he submitted an 
additional copy of his Affidavit for Philippine Army 
Personnel.  He also submitted the report of an August 2000 
clinical evaluation, reflecting an old fracture of the 
tibiofibula and osteomyelitis, secondary to gunshot wound.

In January 2001 the RO contacted the veteran and carefully 
explained that the records of individuals claiming to have 
served in the Commonwealth Army of the Philippines inducted 
into the United States Armed Forces in the Far East and those 
who claim to have served in the organized guerrilla forces 
are maintained at the U.S. Army Reserve Personnel Command 
(ARPERCEN).  The RO identified the information which had been 
sent to ARPERCEN, and noted that ARPERCEN had been unable to 
verify valid military service of the Armed Forces of the 
United States.   

In August 2001 the appellant submitted a July 2001 
certification from General Headquarters, Armed Forces of the 
Philippines, Office of the Adjutant General.  The 
certification indicated that the appellant joined the 
Philippine military forces in January 1943 and served with 
the Hunter's Guerrillas.  It noted that the appellant 
incurred a wound to his right leg in May 1945.  The appellant 
also submitted two affidavits executed in June 1993.  The 
affiants indicated that they served with the appellant and 
saw him wounded in May 1945.

The RO contacted the appellant by letter in September 2001 
and instructed him to submit any new evidence he believed 
would justify a different decision.  The RO also explained 
that the appellant could submit a notice of disagreement.

The appellant submitted duplicate copies of military records 
in December 2001.

In January 2002 the appellant submitted the report of a 
clinical evaluation.  The January 2002 report indicated an 
assessment of severe muscle injury to the right lower leg 
secondary to gunshot wound, post traumatic arthritis of the 
right ankle and osteoarthritis of the right knee.

In March 2002 the appellant submitted two affidavits wherein 
the affiants claimed to have served in the guerrilla forces 
with the appellant.  They indicated that the appellant had 
sustained an injury as a result of Japanese machine gun fire.  
He also submitted duplicate copies of his service records and 
argued that he had valid service as a recognized guerrilla.

In October 2002 the appellant submitted a letter he had 
written to the National Personnel Records Center in September 
2002, requesting certification of his service.  

The appellant testified before the undersigned in September 
2003.  He recalled his military service and argued that his 
unit had been in support of the 11th Airborne.  He stated 
that he had been injured and hospitalized in May 1945.  He 
submitted duplicate copies of affidavits and service records.  
He also submitted a June 1990 letter from an orthopedic 
surgeon who stated that he treated the appellant in 1990 for 
chronic osteoarthritis of the right ankle and contact 
dermatitis of the right leg.



II.  Analysis

i.  Basic Entitlement to VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2003).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  In 
addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40, 3.41 (2003).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003). 

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41.  Moreover, a 
service department determination as to an individual's 
service shall be binding on VA.  Dacoron v. Brown, 4 Vet.App. 
115, 120 (1993); Duro v. Derwinski, 2 Vet.App. 530, 532 
(1992).  Under 38 C.F.R. §§ 3.9 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Because the appellant did not submit service information 
meeting the criteria set out under 38 C.F.R. § 3.203(a), the 
RO requested verification of his claimed military service 
from ARPERCEN.  ARPERCEN responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  As noted above, a service 
department determination as to whether an individual had 
qualifying service is binding on VA.  

ii.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in December 2000.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the RO's August 1992 decision 
includes the appellant's statements and his testimony, 
reports of clinical evaluations showing current disability, 
affidavits by former service colleagues, duplicate copies of 
certification by the Philippine Adjutant General, and 
duplicate copies of an affidavit for Philippine Army 
personnel.  With the exception of the duplicate copies, the 
evidence is "new," as these submissions were not previously 
of record.  Moreover, they are not cumulative of other 
evidence already on file.  However, they are not "material" 
because they do not bear directly and substantially upon the 
matter under consideration, which is basic eligibility for VA 
benefits.  Such an issue turns on the nature of the military 
service of the appellant.

Specifically, the documents submitted by the appellant in 
support of his claim fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department. As noted, the documents concerning the 
appellant's service in the armed forces of the Philippines 
are duplicates.  In any event, they may not be accepted by 
the Board as verification of the appellant's service for the 
purpose of receiving VA benefits.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).

Similarly, the lay evidence provided in support of the 
appellant's claim, while new to the record, falls well short 
of constituting proof of the requisite U.S. service.  This 
new evidence is not so persuasive as to suggest that the 
appellant's service, as verified by the service department, 
is erroneous in such a way as to warrant a further request to 
the service department to verify or re-certify additional 
military service.   See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

Overall, the evidence submitted since the final August 1992 
RO decision is new but does not bear directly and 
substantially upon the question of whether the appellant has 
met the basic eligibility requirements for VA benefits, and, 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the appellant has not 
presented new and material evidence to reopen his claim of 
basic eligibility for VA disability benefits.  Accordingly, 
the appeal is denied.


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim to establish 
basic eligibility to VA benefits is denied.



	                        
____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



